Case 07-69302-pwb       Doc 141    Filed 11/02/20 Entered 11/02/20 11:06:52         Desc Main
                                  Document      Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:                                       )      CASE NO. 07-69302-pwb
                                                )
   DONALD and JANICE KELLER,                    )      CHAPTER 7
                                                )
             Debtors.                           )

     TRUSTEE’S NOTICE OF PAYMENT OF UNCLAIMED FUNDS TO THE
                     REGISTRY OF THE COURT

            The Trustee having received funds and made distribution pursuant to Court

   order has the checks listed on the attached Exhibit “A” which is attached hereto and

   incorporated herein by reference that remain outstanding.        Trustee having made

   diligent inquiries into claimant’s failure to cash or deposit said checks or to obtain a

   better address for claimants, Trustee hereby applies to the Clerk of the Court to pay

   the unclaimed dividends having a balance of $16,976.34 into the Registry of the

   Court, and attached hereto is Trustee’s check in the above-stated amount and a list of

   all known names and addresses of the persons and the amounts which they are

   entitled to be paid from said property of the Estate.

            Submitted this 2nd day of November, 2020.


                                                       M. DENISE DOTSON, LLC
                                                       s/ M. Denise Dotson
                                                       M. Denise Dotson
                                                       Georgia Bar No. 227230
                                                       PO Box 767
                                                       Avondale Estates, GA 30002
                                                       (404) 210-0166

                                                       ddotsonlaw@me.com
Case 07-69302-pwb      Doc 141    Filed 11/02/20 Entered 11/02/20 11:06:52   Desc Main
                                 Document      Page 2 of 3



                                     EXHIBIT “A”



   Check Date   Check Number          Payee                           Amount

   7/29/2019    3008                  Wells Fargo                    $4,189.19

   7/29/2019    3011                  HFC                            $7,380.37

   7/29/2019    3013                  Roundup                        $340.06

   7/29/2019    3015                  Educational Credit Mgt         $5,066.72




   Total Outstanding Checks                                          $16,976.34
Case 07-69302-pwb     Doc 141     Filed 11/02/20 Entered 11/02/20 11:06:52           Desc Main
                                 Document      Page 3 of 3




                              CERTIFICATE OF SERVICE

          This is to certify that I have this day served the within and foregoing Trustee’s
   Application to Pay Unclaimed Funds by depositing in the United States mail, postage
   prepaid and in a properly addressed envelope with sufficient postage affixed thereto
   to ensure delivery upon the party listed below:

   Wells Fargo Financial
   4137 171st St
   Urbandale, IA 50323

   HFC
   PO Box 9618
   Virginia Beach, VA 23450

   Roundup Funding, LLC
   MS 550
   PO Box 91121
   Seattle, WA 98111-9221

   Educational Credit Mgt Corp
   PO Box 75906
   St Paul, MN 55175

   United States Trustee
   362 Richard B. Russell Building
   75 Spring Street SW
   Atlanta, GA 30303


           This the 2nd day of November, 2020.

     M. DENISE DOTSON, LLC
     By: /s/ M. Denise Dotson

      M. Denise Dotson
      Georgia Bar No. 227230
     PO Box 767
     Avondale Estates, GA 30002
     (404) 210-0166
